Lumpkin and Hill, JJ.,
concurring specially. We are not prepared to concur in the ruling made in the last headnote, that, as a matter of law, no negligence is alleged as against the second railroad company. But the action having been brought jointly by the father and mother of the decedent, and the sole count in the petition being based in a large part upon the employer’s liability act, the case can not be treated as one brought by .proper parties with proper allegations against the second company severally, and therefore we think it was subject to demurrer.